DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16194420.2, filed on 18OCT2016.
Response to Arguments
Applicant’s arguments, with respect to Claim Rejections based upon 35 USC 112(b) of Claims 3 & 9 have been fully considered and are persuasive.  The Claim Rejections based upon 35 USC 112(b) of Claims 3 & 9 have been withdrawn. 
Applicant’s arguments, with respect to the rejections of Claims 1-11 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the amendments as stated below. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1: 
Ln 4, the limitation “least one first servo motor”.  Examiner suggests “at least one first servo motor”; 
Ln 4-5, the limitation “least one second servo motor”.  Examiner suggests “at least one second servo motor”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Ln 8, the limitation. “each servo motor drives at least one pump” fails to comply with the written description requirement.  The limitation does not explicitly distinguish how each motor and each pump are connected, leaving open the possibility of connecting any number of motors to any number of pumps.  The applicant’s specification does not describe such configurations, but rather only that a sing servo motor drives a single pump (rather than say one servo driving three pump, or multiple servos driving a single pump, etc…).  As such, the applicant’s specification does not provide written 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: 
Ln 8, the limitation “each servo motor drives at least one pump” is indefinite for failing to particularly point out and distinctly claim how each motor and each pump are connected, leaving open the possibility of connecting any number of motors to any number of pumps and it is unclear as to which of each of the at least two servo motors connects to at least one pump making the scope of the claim indefinite.  In order to advance prosecution, Examiner has interpreted this limitation to mean that the at least one first servo motor drives the at least one first pump, exclusively, and the at least one second servo motor drives the at least one second pump, exclusively; 
Ln 15-16, the limitation “a reduced total pressure” is indefinite for failing to particularly point out and distinctly claim which pressure is being claimed (i.e. is is the pressure within the hydraulic cylinder, the pressure exerted by the hydraulic cylinder, or some other pressure).  In order to advance prosecution, Examiner has interpreted this limitation, consistent with the disclosure of the instant application (Page 2, Ln 5-10), to mean the total pressure applied at the piston, summing the pressure at the top of the piston and the pressure at the rod end of the piston, the pressures applied against the opposite sides being given opposite signs, for the purpose of calculating the sum, resulting in a net reduced pressure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9 & 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Otto (US 2018/0185900), hereinafter Otto. 
Regarding Claim 1, Otto discloses a servo hydraulic press for forming (Para [0001], Ln 2-3) (Examiner notes the forming arts include analogous machines used for forming different sizes and shapes of metals and thus a skilled Artisan would recognize a forging press and a sheet metal press are analogous in the metals forming art), comprising a hydraulic cylinder (2) (Para [0096], Ln 2; Fig 1) , at least two servo motors comprising least one first servo motor (10) (Para [0101], Ln 6; Fig 1) and least one second servo motor (29) (Para [0105], Ln 3; Fig 1), and at least two pumps comprising at least one first pump (11) (Para [0101], Ln 5; Fig 1) and at least one second pump (28) (Para [0105], Ln 5; Fig 1) for supplying pressurized fluid to the hydraulic cylinder, wherein each servo motor drives at least one pump (Fig 1), and wherein the servo motors are operable at variable speed (Para [0106], Ln 5-6), and 
the at least one first pump and the at least one second pump together provide a total pressure of pressurized fluid to the hydraulic cylinder (as illustrated in at least Fig 1; the hydraulic pumps, known to pressurized hydraulic fluid to move that hydraulic fluid throughout a connected hydraulic circuit, are shown to be the only source of pressurized hydraulic fluid connected to the hydraulic cylinder), wherein the at least one first servo motor and the at least one first pump are configured to operate in an opposite direction to the at least one second servo motor and the at least one second pump (as illustrated in at least Fig 1; the first and second hydraulic pumps supply pressurized hydraulic fluid to the hydraulic cylinder from both ends of the hydraulic cylinder, thus operating in opposite directions), providing a reduced total pressure.  Examiner notes that Otto is not explicit to a reduced total pressure, however a skilled Artisan would recognize, as illustrated in Fig 1, that providing opposing hydraulic forces on both sides of the piston in a hydraulic cylinder would result in a reduced total pressure (as illustrated in Fig 1). 
Regarding Claim 3, Otto discloses the invention as stated above. Otto further discloses the pressurized fluid supplied to the hydraulic cylinder by the at least one first pump and the at least one second pump is provided as a closed loop supply (Fig 1 illustrates the closed loop circuit). 
Regarding Claim 5, Otto discloses the invention as stated above. Otto further discloses at least one control valve (13) (Para [0102], Ln 3-4; Fig 1).
Regarding Claim 7, Otto discloses the invention as stated above. Otto further discloses the at least one control valve (13) is automatically operated (19) (Para [0103], Ln 1-6 describe the automatic control of at least the one control valve [13] by the control unit [19]). 
Regarding Claim 8, Otto discloses a method for controlling a hydraulic cylinder in a servo hydraulic press for forming (Para [0001], Ln 2-3) (Examiner notes the forming arts include analogous machines used for forming different sizes and shapes of metals and thus a skilled Artisan would recognize a forging press and a sheet metal press are analogous in the metals forming art), the method comprising the steps of supplying pressurized fluid to the hydraulic cylinder by means of at least two pumps (11) & (28), each driven by a respective servo motor (10) & (29) (Examiner notes the combination of the first servo motor and the first pump is also referred to [27] and the combination of the second servo motor and the second pump is also referred to [16]) (Para [0124], Ln 1-4), operating the servo motors at variable speed (Para [0106], Ln 5-6), and 
operating at least one first servo motor and at least one first pump in an opposite direction to at least one second servo motor and at least one second pump (Para [0124], Ln 4-7 describes the opposite actions of the first and second servo motors and hydraulic pumps, as illustrated in Fig 1) such that a reduced total pressure of pressurized fluid to the hydraulic cylinder is provided together by the at least one first pump and the at least one second pump.  Examiner notes that Otto is not explicit to a reduced total pressure, however a skilled Artisan would recognize, as illustrated in Fig 1, that providing opposing hydraulic forces on both sides of the piston in a hydraulic cylinder would result in a reduced total pressure (as illustrated in Fig 1 and described in paragraph [0106] wherein the hydro pump and generators are controlled via the servo motors to make available the drive or brake output required in each case i.e. reduced total pressure). 
Regarding Claim 9, Otto discloses the invention as stated above. Otto further discloses the method further comprising the step of controlling a flow of the pressurized fluid by use of at least one control valve (13) (Para 0113], Ln 1-3). 
Regarding Claim 11, Otto discloses the invention as stated above. Otto further discloses the method wherein the step of controlling the at least one control valve (13) is by automatic operation (19) (Para 0113], Ln 1-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otto, in view of Elexpuru (US 2014/0071547), hereinafter Elexpuru.
Regarding Claim 2, Otto discloses the invention as stated above. Otto is silent to each servo motor and/or pump is operable in two directions.  Elexpuru teaches a hydraulic pump.  Elexpuru further teaches the pump is operable in two directions (Para [0001], Ln 1-2).  Elexpuru further teaches the advantages of this bidirectional pump design over prior art are prevention of load loss in the pump (Para [0004], Ln 8), ease of assembly, compared to prior art (Para [0005], Ln 6-7), and improved reliability (Para [0006], Ln 3-5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic pumps as disclosed by Otto, to use the bidirectional pump design of Elexpuru, to limit the load loss in the pump, provide for ease of assembly and improved reliability. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otto, in view of Oku, et alia (EP0388476A1), hereinafter Oku.
Regarding Claim 4, Otto discloses the invention as stated above. Otto is silent to the servo motors are reluctance motors.  Oku teaches the servo motors are reluctance motors (Page 2, Ln 4-5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reluctance motor, as taught by Oku, with the servo hydraulic press, as taught by Otto, in order to optimize the operation of the servo hydraulic press.
Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otto, in view of Hiraku, et alia (US 2014/0283508), hereinafter Hiraku.
Regarding Claim 6, Otto discloses the invention as stated above. Otto is silent to the at least one control valve is manually operated. 
Hiraku teaches the at least one control valve is manually operated (Para [0065], Ln 3-4 and 10-14 teach a conventional manual hydraulic control valve). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the manually operated at least one control valve, as taught by Hiraku, with the servo hydraulic press, as taught by Otto, in order to optimize the operation of the servo hydraulic press. 
Regarding Claim 10, Otto discloses the invention as stated above. Otto is silent to wherein the step of controlling the at least one control valve is by manual operation. 
Hiraku teaches wherein the step of controlling the at least one control valve is by manual operation (Para [0065], Ln 3-4 and 10-14 teach a conventional manual hydraulic control valve). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the manually operated at least one control valve, as taught by Hiraku, with the servo hydraulic press, as taught by Demir and Ariji, in order to optimize the operation of the servo hydraulic press. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otto, in view of Khalil (US 2010/0209275), hereinafter Khalil. 
Regarding Claim 12, Otto discloses the invention as stated above. Otto is silent to an internal valve in the hydraulic cylinder. 
Khalil teaches an internal valve in the hydraulic cylinder.  Khalil further teaches the internal valve in the hydraulic cylinder is configured to allow hydraulic fluid to pass through the cylinder bore, or the prevent hydraulic fluid to pass through the cylinder bore (Para [0008], Ln 4-9), thus affecting relative movement of the piston within the hydraulic cylinder and, thus, movement of the linkage member or work tool. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic cylinder as disclosed by Otto, to include the internal valve in the hydraulic cylinder, as taught by Khalil, in order to allow hydraulic fluid to pass through the cylinder bore, or the prevent hydraulic fluid to pass through the cylinder bore, thus affecting relative movement of the piston within the hydraulic cylinder and, thus, movement of the linkage member or work tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferris (US 2,312,213), hereinafter Ferris.  Ferris teaches a hydraulic press. 
Otremba, et alia (US 5,568,766), hereinafter Otremba.  Otremba teaches a method for controlling a hydraulic press. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725